Restricted Share Unit Agreement
This Restricted Share Unit Agreement (this "Agreement") is made and entered into
as of January 22, 2016 (the "Grant Date") by and between GSE Systems, Inc., a
Delaware corporation, (the "Company") and Kyle Loudermilk (the "Grantee").
WHEREAS, the Company and the Grantee entered into an employment agreement dated
July 1, 2015 (the "Employment Agreement") pursuant to which Grantee is employed
by the Company through December 31, 2018 (as defined in the Employment
Agreement, the "Initial Term");
WHEREAS, the Company has adopted the GSE Systems, Inc. 1995 Long-Term Incentive
Plan, as amended and restated effective March 6, 2014 (the "Plan"), pursuant to
which restricted share units ("RSUs") may be granted;
WHEREAS, pursuant to the Employment Agreement and the terms of the Plan, the
compensation committee of the board of directors of the Company has determined
that it is in the best interests of the Company and its stockholders to enter
into this Agreement and grant the award of Restricted Share Units described
herein, and the Board has approved the same.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.            Grant of Restricted Share Units. Pursuant to Section 6 of the
Plan, the Company hereby grants to the Grantee an Award of 129,824 RSUs. Each
RSU represents the right to receive one share of the common stock of the
Company, subject to the terms and conditions set forth in this Agreement and the
Plan.
2.            [Reserved.]
3.            [Reserved.]
4.            Vesting of RSUs. The RSUs are subject to forfeiture until they
vest. The RSUs will vest and become nonforfeitable pursuant to the schedule
attached hereto as Exhibit 1.  The number of RSUs that vest and become payable
under this Agreement shall be determined by the Board of Directors pursuant to
the terms hereof. Notwithstanding anything herein to the contrary, any unvested
RSUs will expire on January 1, 2018.
5.            Termination of Employment. Except as otherwise expressly provided
in this Agreement or the Employment Agreement, if the Grantee's employment under
the terms of his Employment Agreement terminates for any reason at any time
before all of his or her RSUs have vested, the Grantee's unvested RSUs shall be
automatically forfeited upon such termination of employment, and neither the
Company nor any Affiliate shall have any further obligations to the Grantee
under this Agreement.

--------------------------------------------------------------------------------

6.            [Reserved.]
7.            Payment of RSUs. Payment in respect of the RSUs vested shall be
made in shares of Common Stock and shall be issued to the Grantee as soon as
practicable following the vesting date and, in any event, within 30 days
following the vesting date. The Company shall (a) issue and deliver to the
Grantee the number of shares of Common Stock equal to the number of vested RSUs,
and (b) enter the Grantee's name on the books of the Company as the stockholder
of record with respect to the shares of Common Stock delivered to the Grantee.
8.            Transferability. Subject to any exceptions set forth in this
Agreement or the Plan, the RSUs or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee.
9.            Rights as Stockholder; Dividend Equivalents.
9.1    The Grantee shall not have any rights of a stockholder with respect to
the shares of Common Stock underlying the RSUs, including, but not limited to,
voting rights and the right to receive or accrue dividends or dividend
equivalents.
9.2    Upon and following the vesting of the RSUs and the issuance of shares,
the Grantee shall be the record owner of the shares of Common Stock underlying
the RSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a stockholder of the Company
(including voting and dividend rights).
9.3    Grantee is aware that the Company has a policy governing the trades of
its insiders and, in accordance therewith, Grantee acknowledges that he has been
advised to consider execution of a Rule 10b5-1 plan to provide for any future
transactions in the Company's securities that he may desire to make in order to
meet his personal planning needs. The Company will assist the Grantee in the
preparation of a Rule 10b-5-1 plan, at the Company's expense, upon Grantee's
request.
10.            No Right to Continued Service. Neither the Plan nor this
Agreement shall confer upon the Grantee any right to be retained in any
position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee's employment at any time, with or
without Cause.
11.            Adjustments. If any change is made to the outstanding Common
Stock or the capital structure of the Company, if required, the RSUs shall be
adjusted or terminated in any manner as contemplated by Section 7 of the Plan.
12.            Tax Liability and Withholding.
12.1                  The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Board of Directors
deems reasonably necessary to satisfy all obligations for the payment of such
withholding taxes. The Board of Directors may permit the Grantee to satisfy any
federal, state or local tax withholding obligation by any of the following
means, or by a combination of such means:
(a)        tendering a cash payment;
(b)        authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the RSUs; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or
(c)        delivering to the Company previously owned and unencumbered shares of
Common Stock.
12.2                  Notwithstanding any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, or other tax-related
withholding ("Tax-Related Items"), the ultimate liability for all Tax-Related
Items is and remains the Grantee's responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the RSUs or the
subsequent sale of any shares, and (b) does not commit to structure the RSUs to
reduce or eliminate the Grantee's liability for Tax-Related Items. Within 5 days
of any vesting date of an RSU, the Company has the right, but not the
obligation, to purchase from Grantee a number of the vested shares of common
stock underlying such vested RSU equal to 33% of the value of the vested common
stock, using the VWAP of the Common Stock for the five trading day period,
ending on the trading date prior to the vesting event, as reported on the NYSE
MKT or, if the Company's common stock is not then listed on the NYSE MKT, as
reported by such other exchange as shall then have the Company's common stock
listed.
13.            Compliance with Law. The issuance and transfer of shares of
Common Stock in connection with the RSUs shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel. The Company will ensure that a
sufficient number of shares of its common stock are registered on Form S-8 prior
to the vesting of any RSU.
14.            Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Senior Vice President
and General Counsel of the Company at the Company's principal corporate offices.
Any notice required to be delivered to the Grantee under this Agreement shall be
in writing and addressed to the Grantee at the Grantee's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.
15.            Governing Law. This Agreement will be construed and interpreted
in accordance with the laws of the State of Maryland without regard to conflict
of law principles.

--------------------------------------------------------------------------------

16.            Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Board of
Directors for review. The resolution of such dispute by the Board of Directors
shall be final and binding on the Grantee and the Company.
17.            RSUs Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's stockholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
18.            Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee's beneficiaries, executors and administrators.
19.            Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.
20.            Discretionary Nature of Plan. The Plan is discretionary and may
be amended, cancelled or terminated by the Company at any time, in its
discretion. The grant of the RSUs in this Agreement does not create any
contractual right or other right to receive any RSUs or other Awards in the
future. Future Awards, if any, will be at the sole discretion of the Board of
Directors of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee's employment with the Company.
21.            Amendment. The Board of Directors has the right to amend, alter,
suspend, discontinue or cancel the RSUs, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Grantee's material
rights under this Agreement without the Grantee's consent.
22.            [Reserved.]
23.            Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), and any exemption from Section 409A of the Code, and shall in all
respects be administered in accordance with and interpreted to ensure compliance
with Section 409A of the Code. Grantee's termination of employment events under
this Agreement shall be interpreted in a manner consistent with the separation
from service rules under Section 409A of the Code. Furthermore, if, at the time
of termination of employment with the Company, Company has stock which is
publicly traded on an established securities market and Grantee is a "specified
employee" (as defined in Section 409A of the Code) and it is necessary to
postpone the vesting or distribution of Common Stock otherwise payable pursuant
to this Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A of the Code, then Company shall
postpone the commencement of the payment of such payment or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Grantee) that are not otherwise paid within the short-deferral exception
under Section 409A of the Code and are in excess of the lessor of two (2) times
(i) Grantee's then annual compensation or (ii) the limit on compensation then
set forth in Section 401(a)(17) of the Code, until the first payroll date that
occurs after the date that is six months following Grantee's separation from
service with the Company (within the meaning of Section 409A of the Code).  The
accumulated postponed distribution of shares of Common Stock shall be made
within ten days after the end of the six month period.
24.            No Impact on Other Benefits. The value of the Grantee's RSUs is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
25.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
26.            Acceptance. The Grantee hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
GSE SYSTEMS, INC.
 
 
 
By: /s/ Jeffery G. Hough                                                    
Name: Jeffery G. Hough
Title: Chief Financial Officer    
     
/s/  Kyle J. Loudermilk
Kyle J. Loudermilk
 

--------------------------------------------------------------------------------

EXHIBIT 1


So long as the Grantee's service as an Employee, Consultant, or Director of the
Company is continuous from the Grant Date through the applicable vesting date
specified below, 12.5% of the RSUs awarded pursuant to this Agreement shall vest
on each of the following vesting dates:


March 31, 2016
June 30, 2016
September 30, 2016
December 31, 2016
March 31, 2017
June 30, 2017
September 30, 2017
December 31, 2017


Notwithstanding the foregoing, to the extent not already vested or previously
forfeited, the RSUs will become 100% vested as of the effective date of a Change
in Control, as defined in the Employment Agreement. Except in the case of the
Grantee's cessation of service in connection with a Change in Control, none of
the RSUs will vest after the Grantee's service ceases.



